Dunbar, C. J.
(dissenting). — I am unable to agree with the reasoning or conclusions of the majority. I think the contention of the respondent, that the deed, which is made in the form prescribed by statute, should be construed as a warranty deed carrying implied covenants as provided for in said statute, is irresistible, and that the deed must be *250construed as though such covenants had been expressed therein.
Nor do I think with the majority that the deed is taken out of the statute because it is made fuller than the statutory form requires. The excess is simply surplusage, and does not bring it within the rule of expressio unius est ex-chisio alterius. Nor do I think that it was the duty of the grantee to stand idly by and see the incumbrances on his land increased by penalties accumulating as delinquent taxes. He rightly made his damages as light as possible by the payment of taxes, and ought not to be made to suffer for doing that which the law in every other character ° of case would compel him to do. Certainly no presumption will attach that the taxes were illegally levied, and will be successfully contested. The presumption is exactly the reverse. The judgment should be affirmed.